Citation Nr: 0622805	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an earlier effective date prior to April 20, 
1999, for the assignment of a compensable evaluation for 
service-connected anxiety disorder, to include a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which granted service connection for an 
anxiety disorder and assigned a noncompensable evaluation 
effective from July 12, 1981, and a 70 percent disability 
evaluation effective from April 20, 1999.  That decision also 
granted entitlement to TDIU effective from April 20, 1999.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in January 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not reflect that it was factually 
ascertainable prior to November 7, 1996, that the veteran's 
service-connected anxiety disorder was productive of 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

3.  The record does not reflect that it was factually 
ascertainable between November 7, 1996 and April 20, 1999, 
that the veteran's service-connected anxiety disorder was 
productive of occupational and social impairment due to mild 
or transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication

4.  The veteran did not meet the percentage requirements 
under 38 C.F.R. § 4.16(a) for TDIU until April 20, 1999, and 
there is no evidence that he was unemployable due to his 
service-connected disabilities prior to April 20, 1999.


CONCLUSION OF LAW

The requirements for an earlier effective date prior to April 
20, 1999, for the assignment of a compensable evaluation for 
service-connected anxiety disorder, to include a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO sent the veteran letters in January 2001 
and February 2002 in connection with his claim for service 
connection for an anxiety disorder.  However, the Board 
acknowledges that the RO did not provide the veteran with 
notice of the information or evidence needed to substantiate 
his claim for an earlier effective date prior to the initial 
rating decision in October 2002, which granted service 
connection for anxiety disorder and assigned a noncompensable 
evaluation effective from July 12, 1981, and a 70 percent 
disability evaluation effective from April 20, 1999.  That 
decision also granted entitlement to TDIU effective from 
April 20, 1999.  The veteran subsequently filed his notice of 
disagreement (NOD) in October 2002 in which he disagreed with 
the effective date for the assignment of the compensable 
evaluation for his service-connected anxiety disorder and for 
TDIU.  Thus, the appeal of the assignment of the effective 
dates arises not from a "claim" but from a NOD filed with 
the RO's initial assignment of an effective date.  
Nevertheless, the RO did send the veteran letters in January 
2004, February 2004, March 2004, July 2005, and April 2006 in 
connection with the issue of entitlement to an earlier 
effective date, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for an earlier effective date was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a June 2003 hearing before the 
Board.  Viewed in such context, the furnishing of a VCAA 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively,"  Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the VCAA notice, the Board concludes 
that to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an earlier effective 
date.  Specifically, the March 2004 and July 2005 letters 
indicated that to establish entitlement to an earlier 
effective date the law provides that the effective date of an 
evaluation and award pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The July 2005 letter 
also indicated that in order to support the veteran's claim 
for TDIU, the evidence must show that his service-connected 
disability or disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental or 
physical tasks required to obtain or maintain substantially 
gainful employment, and he must meet certain disability 
percentage requirements as specified in 38 C.F.R. § 4.16 
(i.e. one disability ratable at 60 percent or more; or, more 
than one disability with one disability ratable at 40 percent 
or more and a combine rating of 70 percent or more).  The 
July 2005 letter further noted that in order to support a 
claim for an extraschedular evaluation, the evidence must 
show that his service-connected disability or disabilities 
present such an exceptional or unusual disability picture, 
due to factors such as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  Additionally, 
the October 2002 statement of the case (SOC) and the January 
2006 supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim for an earlier effective date.

In addition, the RO informed the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2004 and July 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed in the July 
2005 letter that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, 
January 2004, February 2004, and July 2005 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The January 2004 and March 2004 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the January 2004, 
February 2004, and July 2005 letters informed the veteran 
that it was his responsibility to ensure that VA received all 
of the requested records that are not in the possession of a 
Federal department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim for an earlier effective date.  In this regard, the 
RO has informed the appellant in the rating decisions, SOC, 
and SSOC of the reasons for the denial of his claim and, in 
so doing, informed him of the evidence that was needed to 
substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in April 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The April 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In addition, all available 
employments records were obtained, as were the veteran's 
records from the Social Security Administration (SSA).  The 
veteran was also provided the opportunity to testify at a 
June 2003 hearing before the Board.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).


I.  Compensable Evaluation

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that April 
20, 1999, is the correct date for the assignment of a 
compensable evaluation for the veteran's service-connected 
anxiety disorder.  While the appellant has alleged that he is 
entitled to an earlier effective date prior to April 20, 
1999, for the assignment of a compensable evaluation for his 
service-connected anxiety disorder, there is no basis under 
the governing legal criteria to establish that an earlier 
effective date is warranted. 

The veteran first presented his claim for service connection 
for an anxiety disorder in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received on 
September 11, 1981.  A rating decision dated in November 1999 
denied service connection for an anxiety disorder, but the 
October 2002 rating decision currently on appeal granted 
service connection and assigned a noncompensable evaluation 
effective from September 12, 1981, and a 70 percent 
disability evaluation effective from April 20, 1999.  As 
such, service connection has been established effective from 
September 12, 1981, and the veteran is seeking a compensable 
evaluation effective from that date.  Therefore, the Board 
must determine whether it was factually ascertainable that 
the medical evidence reflected that the veteran was entitled 
to a compensable evaluation for his service-connected anxiety 
disorder prior to April 20, 1999.

The Board observes that VA issued new regulations for rating 
disabilities for mental disorders, which became effective 
November 7, 1996.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to November 7, 1996, neither the 
RO nor the Board could apply the revised rating schedule.

Under the criteria in effect prior to November 7, 1996, 
psychiatric disorders were evaluated pursuant to 38 C.F.R. § 
4.132, which provided that a noncompensable (zero percent) 
rating was warranted for a neurosis when there were neurotic 
symptoms which somewhat adversely affected relationships with 
others but which did not cause impairment of working ability.  
A 10 percent rating required emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite." See 38 U.S.C.A. § 7104(c).  A 50 
percent evaluation was warranted for considerable impairment 
of social and industrial adaptability.  A 70 percent rating 
was warranted for psychoneurotic disability when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent rating is an independent 
basis for granting a 100 percent rating. Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under the revised criteria, a noncompensable evaluation is 
for assignment when the mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent evaluation is contemplated when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

At the outset, the Board observes that the veteran did not 
seek treatment for a psychiatric disorder for many years 
following his separation from service.  In fact, the earliest 
evidence of record following his separation is private 
medical records dated in May 1994.  Although those records 
indicated that the veteran had moderate difficulties 
maintaining social functioning, it was also noted that he had 
only slight or seldom restriction of daily activities; slight 
or seldom deficiencies of concentration, persistence or pace; 
and, slight or seldom episodes of deterioration or 
decompensation.  The Board also acknowledges the examining 
physician's comment that the veteran would be unable to work 
a full-time job, yet the Board notes that the veteran's SSA 
earnings statements document him as having worked until 1999.  
Further, the veteran reported having no emotional or 
sociological problems, and he denied having any sleep or mood 
problems.  There are no subsequent medical records pertaining 
to a psychiatric disorder prior to April 20, 1999.  As such, 
the medical evidence documenting the veteran's anxiety 
disorder for the period between September 12, 1981 and April 
20, 1999 is very limited.  

The Board does observe that numerous lay statements were 
submitted in support of the veteran's claim.  These 
statements indicated, among other things, that the veteran 
had changed jobs several times; acted nervously; had 
difficulty adjusting to civilian life and interacting with 
others; and appeared irritable, depressed, and angry.  The 
Board notes that lay persons are competent to provide 
evidence of observable symptoms; however, they are not 
competent to attribute any symptom to a given cause or 
diagnosis.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
As such, these lay statements are of limited probative value.

Based on the foregoing, the medical evidence of record does 
not indicate that the veteran's service-connected anxiety 
disorder was productive of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment prior to November 7, 1996.  Nor does the medical 
evidence of record show that between November 7, 1996, and 
April 20, 1999, the veteran had occupational and social 
impairment due to mild or transient symptoms, which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  As such, the Board 
finds that it was not factually ascertainable that the 
veteran satisfied the necessary criteria for a compensable 
evaluation for his service-connected anxiety disorder for the 
period prior to April 20, 1999.  Accordingly, the criteria 
for an earlier effective date for the assignment of a 
compensable evaluation for the veteran's service-connected 
anxiety disorder have not been met, and the benefit sought on 
appeal must be denied. 


II.  TDIU

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that April 
20, 1999, is the correct date for the grant of TDIU.  While 
the appellant has alleged that he is entitled to an earlier 
effective date prior to April 20, 1999, for the grant of 
TDIU, there is no basis under the governing legal criteria to 
establish that an earlier effective date is warranted. 

The veteran was not service connected for any disabilities 
prior to the issuance of the October 2002 rating decision 
currently on appeal.  That rating decision granted service 
connection for an anxiety disorder and assigned a 
noncompensable evaluation effective from July 12, 1981, and a 
70 percent disability evaluation effective from April 20, 
1999.  As previously determined, an earlier effective date 
for the assignment of the 70 percent disability evaluation is 
not warranted.  As such, the veteran did not have one 
service-connected disability rated as 60 percent disabling 
prior to April 20, 1999.  Nor did he have at least one 
service-connected disability ratable at 40 percent or more 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Thus, it was not until April 
20, 1999, that the veteran met the objective criteria for the 
award of TDIU.  38 C.F.R. § 4.16(a).

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), prior to April 20, 1999, it then becomes necessary 
to consider the veteran's claim for a TDIU rating under the 
subjective criteria 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).
The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, however, the evidence of record does not 
establish that the veteran was unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities prior to April 20, 1999.  In fact, the 
veteran's SSA records indicate that he was employed until 
April 20, 1999.  The Board does observe that those records 
show that he had no earnings in 1983 and 1984; however, a 
statement dated in January 2004 indicated that the veteran 
did work part-time during those years.  Moreover, even 
assuming for the sake of argument that the veteran was 
unemployable in 1983 and 1984, there is no evidence 
indicating that it was due solely to his service-connected 
disabilities.  As such, the veteran has not been shown to 
have been unemployable due to his service-connected 
disabilities prior to April 20, 1999.  

In summary, the veteran did not meet the schedular 
requirements for entitlement to TDIU until April 20, 1999, 
and the medical evidence does not show that he was unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities prior to that 
time.  Therefore, the Board finds that the veteran was not 
entitled to TDIU prior to April 20, 1999.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to April 20, 
1999, for the grant of TDIU.  



ORDER

An earlier effective date prior to April 20, 1999, for the 
assignment of a compensable evaluation for service-connected 
anxiety disorder, to include a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU), is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


